NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          KEVIN DENIS CHAMBERLAIN,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-1603
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00653-PEC, Chief Judge Patricia E.
Campbell-Smith.
                 ______________________

                 Decided: July 8, 2016
                ______________________

   KEVIN DENIS CHAMBERLAIN, Washington, DC, pro se.

    JESSICA COLE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, for de-
fendant-appellee. Also represented by BENJAMIN C. MIZER,
ROBERT E. KIRSCHMAN, JR., CLAUDIA BURKE.
                 ______________________

Before PROST, Chief Judge, NEWMAN and BRYSON, Circuit
                       Judges.
2                                       CHAMBERLAIN   v. US



PER CURIAM.
    Kenneth Denis Chamberlain appeals the decision of
the United States Court of Federal Claims (“Claims
Court”) dismissing his action because he failed to pay the
requisite filing fee. Appellee’s App. 16. Prior to the
dismissal, the Claims Court rejected Mr. Chamberlain’s
request to proceed in forma pauperis. Id. at 14–15.
Because the Claims Court did not abuse its discretion in
reaching these conclusions, we affirm.
                      BACKGROUND
    Mr. Chamberlain filed a complaint in the Claims
Court on June 24, 2015, alleging that the government
improperly forfeited his property because, after it had
undertaken a search and seizure, it never gave him notice
of forfeiture pursuant to 18 U.S.C. § 983. Id. at 1. Mr.
Chamberlain requested $5 million in compensation. Id.
at 2.
     That same day, Mr. Chamberlain filed an application
to proceed in forma pauperis. Id. at 3–4. If allowed, the
application would have waived the Claims Court’s $400
filing fee. 28 U.S.C. § 1915(a)(1); Appellee’s App. 15. On
his application, Mr. Chamberlain indicated that he had
not been employed since February 2009 and had not
received money from other sources in the last twelve
months. Appellee’s App. 3. He did, however, indicate
that he owned several pieces of real property in Georgia,
as well as a Porsche, Mercedes, Infiniti, and three other
cars. Id. at 4. He also identified a “stock portfolio” of
“200%–280%.” Id. at 3.
     On November 19, 2015, the Claims Court denied Mr.
Chamberlain’s application, finding that, because of the
assets listed in his application, he was “not without the
financial means to pay the court’s filing fee.” Id. at 15.
The Claims Court directed Mr. Chamberlain to pay the
filing fee by December 21, 2015. Id. Mr. Chamberlain did
CHAMBERLAIN   v. US                                         3



not pay the filing fee, so, on December 23, 2015, the
Claims Court dismissed his complaint without prejudice.
Id. at 16.
   Mr. Chamberlain appeals. This court has jurisdiction
pursuant to 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    Mr. Chamberlain argues that the Claims Court incor-
rectly decided the issue of whether he could proceed in
forma pauperis to challenge the government’s forfeiture of
his property. Appellant’s Informal Br. 1. Although his
brief does not separately address the Claims Court’s
decision to dismiss his complaint, we liberally construe
his filings to also challenge this aspect of its decision. See
Haines v. Kerner, 404 U.S. 519, 520 (1972) (acknowledg-
ing that “allegations of the pro se complaint” are “h[e]ld to
less stringent standards than formal pleadings drafted by
lawyers”).
    We review a denial of an in forma pauperis request,
as well as the dismissal an action pursuant to Claims
Court Rule 41(b), for an abuse of discretion. See Colida v.
Panasonic Corp. of N. Am., 374 F. App’x 37, 38–39 (Fed.
Cir. 2010) (citing Denton v. Hernandez, 504 U.S. 25, 33–
34 (1992); Adkins v. E.I. DuPont de Nemours & Co., 335
U.S. 331, 337 (1948)); Kadin Corp. v. United States, 782
F.2d 175, 176 (Fed. Cir. 1986). “An abuse of discretion
may be established under Federal Circuit law by showing
that the court made a clear error of judgment in weighing
the relevant factors or exercised is discretion based on an
error of law or clearly erroneous factfinding.” Qingdao
Taifa Grp. Co. v. United States, 581 F.3d 1375, 1379 (Fed.
Cir. 2009) (quoting Lab. Corp. of Am. Holdings v. Chiron
Corp., 384 F.3d 1326, 1331 (Fed. Cir. 2004)) (internal
quotation marks omitted).
    The Claims Court did not abuse its discretion in deny-
ing Mr. Chamberlain’s application to proceed in forma
4                                        CHAMBERLAIN   v. US



pauperis. Section 1915 permits, but does not require, a
court to allow a party to proceed without paying the
requisite fees if “the person is unable to pay such fees or
give security therefor.” 28 U.S.C. § 1915(a)(1). Here, the
Claims Court found that Mr. Chamberlain had a number
of assets, including real property and several cars, which
indicated that he was “not without” the means to pay his
$400 filing fee. Appellee’s App. 15. We discern no clear
error of judgment here, as the existence of such assets
suggests some ability to afford a $400 filing fee. This
conclusion is bolstered by the fact that Mr. Chamberlain
indicated that he had a “stock portfolio” of “200%–280%.”
Id. at 3. In addition, Mr. Chamberlain introduced no
evidence that paying the filing fee would have imposed
undue financial hardship. See Bryant v. United States,
618 F. App’x 683, 685 (Fed. Cir. 2015) (citing in compari-
son Foster v. Cuyahoga Dep’t of Health & Human Servs.,
21 F. App’x 239, 240 (6th Cir. 2001) (“Although pauper
status does not require absolute destitution, the question
is whether the court costs can be paid without undue
hardship”)). Accordingly, the Claims Court did not err in
denying Mr. Chamberlain’s application to proceed in
forma pauperis.
     In addition, the Claims Court did not abuse its discre-
tion in dismissing Mr. Chamberlain’s complaint. The
Claims Court gave Mr. Chamberlain notice in its decision
on November 19, 2015 that it would dismiss his case if it
did not receive payment for his filing fee. Appellee’s App.
16. Mr. Chamberlain had until December 21, 2015—a
little over one month—to pay this fee. Id. He also could
have sought reconsideration of the Claims Court’s deci-
sion or permission to supplement his application to pro-
ceed in forma pauperis. He did none of these things.
Accordingly, the Claims Court did not abuse his discretion
in dismissing his complaint.
    In addition to his informal brief, Mr. Chamberlain has
also filed a motion for an injunction, which requests that
CHAMBERLAIN   v. US                                        5



we change the deed on eleven different properties (some
outside the United States) to reflect that he is the owner.
ECF No. 16. We decline to do so. Mr. Chamberlain’s
motion seems to be seeking declaratory relief, which
should be the subject of a separate action in district court.
Although Rule 8(a)(l)(C)(2) of the Federal Rules of Appel-
late Procedure authorizes us to grant an injunction pend-
ing appeal, we decline to do so when relief is more
properly pursued in district court. See Fed. Cir. R.
8(a)(l)(C)(2)(A)(1) (requiring a motion for injunction
pending appeal “show that moving first in the district
court would be impracticable”). Moreover, ownership of
these properties is not related to the issue immediately
before us (the Claims Court’s denial of Mr. Chamberlain’s
application to proceed in forma pauperis), nor does it
seem to be related to the complaint that Mr. Chamberlain
filed in the Claims Court. The complaint only references
a property at “2300 M Street, NW Washington, DC
20037,” which is not among the properties listed in Mr.
Chamberlain’s motion. Compare Appellee’s App. 1, with
ECF No. 6 at 1. Accordingly, we deny Mr. Chamberlain’s
motion.
                       CONCLUSION
    For the foregoing reasons, we affirm the decision of
the Claims Court and deny Mr. Chamberlain’s request for
an injunction.
                       AFFIRMED
                           COSTS
    Each party shall bear their own costs.